DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I claims 1-5 in the reply filed on 4/26/21 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa et al US 2016/0177693 alone or in view of Takahashi et al US 2016/0298017.
Gomaa et al. teaches diverting agents base upon mixed particles of polyvinyl alcohol, [0008], [0023],[0025],[0031] and [0038].  The instant claims recite particle sizes of greater than 1700 microns and sizes between 250 and 1000 microns.  The art teaches various shapes and sizes of particles [0023].  It is taught that there is a distribution of sizes resulting in an average diameter. Here, preference is given to particles having an average size of 50-5000 microns.  The end points of the range taught fully encompass the claimed ranges.  One of ordinary skill appreciates that mixed sizes of particulates forms a more effective sealing barrier than that of particles having 
The Takahashi et al document is cited as further showing recognized improvements when using particles having different sizes [0093] and [0094].  One would be motivated to use the different sizes described in Takahashi et al when practicing the invention of Gomaa et al.  The claims are prima facie obvious from Gomaa in view of Takahashi.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MULCAHY whose telephone number is (571)272-1107.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Peter D. Mulcahy/Primary Examiner, Art Unit 1762